Order
Per Curiam
Vernando Smith appeals the judgment denying his Rule 29.15 motion after he was convicted of first-degree assault of a law enforcement officer and armed criminal action. Smith contends the motion court clearly erred in denying post-conviction relief because his trial counsel was ineffective for failing to call a ballistics expert to testify and his appellate counsel was ineffective for failing to assert a claim of pros-ecutorial vindictiveness. Upon review of the briefs and the record, we find no error and affirm the judgment. We have provided the parties with a Memorandum ex*841plaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b)